This cause coming on to be heard before Division B of the Court on appellees' motion to dismiss the appeal because of appellants' alleged failure to strictly comply with Supreme Court Rule No. 20 governing the preparation and form of briefs, and it appearing to the Court that while appellants' brief is in such form as to show that appellants were endeavoring to comply with the Rule aforesaid, that they have failed to do so in the particulars pointed out in appellees' motion to dismiss, and it also appearing that appellees have suggested a diminution *Page 57 
of the record and prayed for a writ of certiorari to supply omissions from the record in order to present cross assignment of error, and it further appearing that appellees have moved for additional time within which to file their own brief in the cause, it is therefore upon consideration of the several motions, ordered and adjudged by the Court that the motion of appellees to dismiss the appeal for violation of Rule 20 be granted unless the appellants shall within twenty days from this date prepare and file in this Court, and serve opposing counsel with a copy of, an amended brief, which shall be in substantial compliance with said Rule. It is further ordered that the appellees be given twenty days from the date of the filing of appellants' amended brief within which to file their reply thereto.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.